EXAMINER’S COMMENT


The following is included to clarify the record.  On 1/3/21, the examiner contacted applicant’s attorney Tye Biasco with reference to the specification amendment filed with the 10/11/21 papers (see interview summary included in paper no. 20220104).  It was discussed that under the heading “AMENDMENTS TO THE SPECIFICATION”/ “In the Title”, the amendment directs the Office to “Please substitute the following amended title…”, but no amended title language is included.  Attorney for applicant indicated that this directive was inadvertently included in the amendment and that no amendments to the title were intended to be made.  The directive should be disregarded.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.








/STEPHEN T GORDON/Primary Examiner, Art Unit 3616